         Case 4:20-cv-00333-KGB Document 10 Filed 01/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL RAY KING                                                                     PLAINTIFF

v.                                 Case No. 4:20-cv-00333 KGB-JJV

LAFFETT WOODS, JR., et al.                                                        DEFENDANTS

                                             ORDER

       Before the Court are proposed findings and recommendations submitted by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 8). No objections have been filed, and the time for filing

objections has passed. After a careful review, the Court concludes that the proposed findings and

recommendations should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Id.). Accordingly, the Court dismisses without prejudice plaintiff Michael

Ray King’s complaint (Dkt. No. 1). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that

an in forma pauperis appeal from this Order would not be taken in good faith.

       It is so ordered this 25th day of January, 2021.


                                                     Kristine G. Baker
                                                     United States District Judge
